Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in India on 22 June 2020. It is noted, however, that applicant has not filed a certified copy of the IN202041026141 application as required by 37 CFR 1.55.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the most relevant prior art is considered to be Holtappels (GB 2518248 A), Forsyth et al. (WO 2021/035298 A1), Ohmori et al. (WO 2021/065929 A1), and Taylor et al. (US 2013/0030608). Each of the relevant prior art discloses a battery charging station with authentication schemes. 
Holtappels, which is considered the most relevant prior art, discloses a similar authorization/authentication procedure for a battery unit. See pg.13, line 9 - pg.15, 10. As disclosed on pg.15, lines 8-10, the authorization/authentication techniques of Holtappels may be implemented as purely offline techniques. In Holtappels, the following technique is disclosed:
Where the protocol is based on asymmetric cryptography. In one variation thereof, the battery unit requires that the access-requesting entity possesses a private key corresponding to a public key stored in the memory of a cryptographic chip of the battery unit, before granting the entity requesting access rights. For this purpose, the battery units selects a (random) challenge, computes a one-way hash thereof and sends the challenge encrypted with the public key and the hash to the requesting entity, which decrypts it using a private key it possesses. The requesting entity sends the challenge back to the battery unit, which verifies that the challenge corresponds to the originally generated challenge. In a variation of this public-key technique, digital signature and its verification are used instead of encryption and decryption. In more detail, the requesting entity sends a certificate and identifier known to the battery unit (typically sent by the battery unit to the requesting entity) signed with a private key to the battery unit, which verifies the certificate using a certificate stored therein and checks the correctness of the signature. The described basic techniques provide secure unilateral authentication of the requesting entity for the battery unit, this being enough to grant access rights. As with the 
The most closely related embodiment of Holtappels thus discloses the battery unit selecting a random challenge, computing the challenge encrypted via a public key and sending to the charging station, which decrypts the challenge using a private key. The charging station then sends the response back to the battery unit. In a separate embodiment, a certificate and digital signature are implemented. However, Holtappels does not disclose the complete authentication method as recited including utilizing battery/manufacturer certificates, then a challenge/response by using private/public keys, then based on successful battery authentication, repeating the certification and challenge/response protocol for the charger. Therefore, Holtappels does not clearly disclose the following limitations: 
Claim 1: communicating …  a first authentication response including at least one of a battery certificate or a battery manufacturer certificate; verifying, by the computing device, at least one of the battery certificate or the battery manufacturer certificate; communicating … a first challenge request to the battery based on successful verification of at least one of the battery certificate or the battery manufacturer certificate; communicating … a first challenge response corresponding to the first challenge request signed by using a battery private key; verifying, by the computing device, the first challenge response by using a battery public key; communicating … a battery authentication status and a random identifier to the battery based on successful verification of the first challenge response; communicating … a second authentication request and the random identifier; verifying, by the computing device, the random identifier; communicating, by the computing device to the battery via the CAN bus, based on the second authentication request, a second authentication response including at least one of a charger certificate or a charger manufacturer certificate on successful verification of the random identifier; verifying, by the battery, at least one of the charger certificate or the charger manufacturer certificate; communicating, by the battery to the computing device via the CAN bus, a second challenge request based on successful verification of at least one of the charger certificate or the charger manufacturer certificate; communicating, by the computing device to the battery via the CAN bus, a second challenge response corresponding to the second challenge request signed by using a charger private key; verifying, by the battery, the second challenge response by using a charger public key; and communicating, by the battery to the computing device via the CAN bus, a charger authentication status based on successful verification of the second challenge response”;
Holtappels does not disclose similar limitations of claims 6 and 11, as well as the first authentication response including both “a battery certificate and a battery manufacturer certificate”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN JOHNSON whose telephone number is (571)270-1264. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menna Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JOHNSON/Primary Examiner, Art Unit 2849